Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “a memory system comprising: a controller configured to:  a nonvolatile memory including a first memory region and a second memory region, the first memory region storing start-up data,  the start-up data being to be used by the nonvolatile memory to start up the nonvolatile memory;  instruct the nonvolatile memory to copy the start-up data from the first memory region to the second memory region;  and issue at least one of a first command and a second command to the nonvolatile memory, the first command designating no address, the second command designating a first address, wherein the nonvolatile memory is configured to: in response to the first command, read the start-up data from the first memory region;  and, in response to the second command, read the start-up data from the second memory region at the first address” as recited in claims 1 and in similar claims 8 and 16.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Thien Nguyen/                Primary Examiner, Art Unit 2111